Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claim 17, line 1, change “in-line” to –on-line--.
Claims 4, 5, 8, 11-12, 14-16, 25, 29, and 33 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claims.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). In this case, claim 19 is missing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 - 16 is/are directed to the abstract idea relating to certain methods of organizing human activity in that they reduce the amount of video searched by creating a summary.  Specifically, the claims are directed summarizing a video and analyzing it to determine if certain content is present. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are steps that are well-known routine and conventional implemented on a computer and do not add meaningful limits to practicing the abstract idea.
Claim 1 recites a method for a user to mentally summarize a video and remember it, and to mentally analyze it. These steps correspond to concepts identified as abstract ideas, such as collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group.  The concept of claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the concept of Claim 1 of collecting and analyzing data is an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. These elements are all recited at such a high level of generality and amount to generic computer components performing well-understood, routine, and conventional activities such as data retrieval and processing. Merely utilizing computing devices to retrieve and process the viewership data does not impose a meaningful limit on the computer implementation of the abstract idea alone, and involve retrieving, comparing and transmitting various data, all steps which could be performed by a generic programmed computer or mentally by a human being.  Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 2 – 16 recite the same abstract idea of Claim 1.  The claims recite additional elements such as reducing some of the data, calculating entropy, etc. These elements merely recite more abstract steps of the abstract idea identified in Claim 1 above and are steps that appear to be merely performed by a generic programmed computer. As such, the limitations of the dependent claims do not meaningfully limit the claim.
Claims 1-16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “video summary module”, “detection module”, and “decision module” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18, and 20-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “video summary module”, “detection module”, and “decision module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The video summary module is identified as the structure for outputting a summary of the video content, but no structure for performing that function is identified.
The detection module is identified as the structure for detecting a sought content in the summary, but no structure for performing that function is identified.
The decision module is identified as the structure for sending the video content to a user device, but no structure for performing that function is identified.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-14, 17-18, 20-25, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (2006/0193387)

As for claim 1, Wu discloses a method to determine a presence of a sought content in video comprising: 
summarizing the video to form a summary (fig. 1 & 4, [0052], [0058]-[0063]); 
preserving said content of said video in said summary ([0062]); and 
analyzing the summary for the presence of said sought content (fig. 4, [0062]).  

As for claims 2 and 20, Wu discloses wherein said summarizing includes: determining a representative element volume (REV) of said sought content and reducing a level of precision to an order of said REV (Fig. 5A-5D illustrate graph of potential keyframes and the generated keyframes.).  

As for claim 3, Wu discloses wherein said reducing is to a level of precision that is inherent in the video (fig. 4; removal of frames; [0058]-[0063]).  

As for claims 4 and 21, Wu discloses wherein said summarizing includes selecting a collection of key frames and said summary includes said collection of key frames (fig. 4; [0058]-[0063]).  

As for claims 5 and 22, Wu discloses wherein said summarizing includes removing low information data (step 404 – fig. 4: shows removal of low information data).  

As for claims 6 and 23, Wu discloses wherein removing low information data includes computing an entropy of a portion of said video and removing said portion of the video when said entropy is low (step 404 – fig. 4; removal of low information data; [0058], [0060]).  

As for claims 7 and 24, Wu discloses wherein removing low information data includes computing an entropy of a key frame and removing said key frame in response to said computed entropy being low (A potential keyframe selected at the beginning/end of a cluster which is not a “global still” is not removed if it follows/is followed by a “global still” cluster. The keyframe selected from a “global still” often has better quality than the one extracted from the end of a “zoom in” cluster. A potential key frame selected at the beginning of a pan/tilt is removed if it follows a zoom cluster. [0058], [0060]).  

As for claims 8 and 25, Wu discloses wherein said summarizing includes removing redundant data (step 404 – fig. 4; removal of redundant data; [0058]-[0063]).  

As for claim 12, Wu discloses further comprising determining an uncertainty of a determination of the presence of the content in the video (step 406 -fig. 4 shows removing uncertainty in the video content; [0058]-[0063]).  

As for claims 13 and 31, Wu discloses wherein said determining an uncertainty of a presence of the content in the video includes computing an uncertainty of determination said presence in a sample (step 406 – fig. 4; [0061]-[0062]).  

As for claim 14, Wu discloses wherein said determining an uncertainty of the presence of the content in the video includes computing an uncertainty of the presence of the content between two samples ([0061]-[0062]).  

As for claim 17, Wu discloses a system for on-line content filtering of video comprising: 
a connection to a public network (fig. 6, [0065])
a server (computer module 601) receiving video content from a public network over said connection ([0064]-[0067]); 
said server including a video summary module configured to output a summary of said video content ([0064]-[0067]), 
said summary being smaller than the video content and preserving a sought content (fig. 1 & 4, [0052], [0058]-[0063]), 
a detection module configured to detect a sought content in said summary (fig. 1 & 4, [0052], [0058]-[0063]), 
a decision module configured for facilitating sending said video content a user device in response to said detection module not detecting said sought content and to inhibit said sending when said detection module detects said sought content in said summary (When there is no sought content, video content goes to step 408, 112; [0061], [0062]); 
a connection between said server and a user device (video display 614) configured for sending said video content to said user device in accordance with a decision from said decision module ([0064]-[0067]).  

As for claim 18, Wu discloses wherein said server further comprises a video disassembly module configured to separate key frames from said video and supply them to said video summary module and wherein said summary includes a subset of said key frames (fig. 4; separating key frames and generating a summary).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 15, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Korenwaitz (2016/0239718).

As for claims 9 and 26, Wu fails to disclose wherein removing redundant data includes computing a General Classification Features (GCF) value of at least two frames and comparing said GCF between said at least two frames and removing at least one of the at least two frames when the GCF of said at least two frames is similar.  
In an analogous art, Korenwaitz discloses:
removing redundant data includes computing a General Classification Features (GCF) value of at least two frames and comparing said GCF between said at least two frames and removing at least one of the at least two frames when the GCF of said at least two frames is similar (Each ROI is further analyzed by analyzer 170 to extract one or more general classification features GCF 172. Decision module 180 compares GCF data 17 with a database 175 of GCF values which are informative for the relevant object type and makes a decision 182 about image file 10 based upon the OOI it contains; Fig. 1; [0036], [0053]).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify Wu’s invention to include the abovementioned limitation, as taught by Korenwaitz, for the advantage of keeping keyframes, thereby keeping the user engaged.

As for claims 10, Korenwaitz discloses wherein said computing a GCF includes computing an Edge Histogram value for each of said at least two frames ([0048], [0054], [0062], [0064], [0066]).  

As for claim 11, Korenwaitz discloses wherein said comparing is of all frames in a group without accounting for sequencing within the group ([0062], [0064], [0066]).  

As for claim 15, Wu discloses wherein said uncertainty of the presence of the content between two samples takes into account a spatial autocovariance (step 406 – fig.4 shows removing uncertainty in the video content).  

As for claim 27, Korenwaitz discloses wherein said video summary module is configured for computing an Edge Histogram value for each of said at least two frames and wherein a value of said GCF depends on said Edge Histogram ([0048], [0054], [0062], [0064], [0066]).  

As for claim 11, Wu fails to disclose comparing is of all frames in a group without accounting for sequencing within the group.
In an analogous art, Korenwaitz discloses wherein comparing is of all frames in a group without accounting for sequencing within the group ([0062], [0064], [0066]).  
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify Wu’s invention to include the abovementioned limitation, as taught by Korenwaitz, for the advantage of keeping keyframes, thereby keeping the user engaged.

Claims 16, 29-30, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Cowan (2018/0247161).

As for claims 16 and 33, Wu discloses further processing in response to determining a high uncertainty.  
In an analogous art, Cowan discloses further processing in response to determining a high uncertainty (“Disallowed objects: the value represents the maximum allowed probability that the associated keyword described object is present in the target image. Mandatory Objects: the value represents the minimum allowed probability that the associated keyword described object is present in the target image” [0105]-[0106]).  
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify Wu’s invention to include the abovementioned limitation, as taught by Cowan, for the advantage of providing an effective means of screening for disallowed content.

As for claim 29, Wu fails to disclose wherein said server is further configured for determining an uncertainty of a determination of a presence of the content in the video.
In an analogous art, Cowan discloses determining an uncertainty of a determination of a presence of the content in the video (“Disallowed objects: the value represents the maximum allowed probability that the associated keyword described object is present in the target image. Mandatory Objects: the value represents the minimum allowed probability that the associated keyword described object is present in the target image” [0105]-[0106]).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify Wu’s invention to include the abovementioned limitation, as taught by Cowan, for the advantage of providing an effective means of screening for disallowed content.

As for claim 30, Wu fails to disclose wherein said video summary module is configured for computing an uncertainty of determination said presence in a sample.  
In an analogous art, Cowan discloses wherein said video summary module is configured for computing an uncertainty of determination said presence in a sample (“Disallowed objects: the value represents the maximum allowed probability that the associated keyword described object is present in the target image. Mandatory Objects: the value represents the minimum allowed probability that the associated keyword described object is present in the target image” [0105]-[0106]).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify Wu’s invention to include the abovementioned limitation, as taught by Cowan, for the advantage of providing an effective means of screening for disallowed content.


As for claim 32, Wu fails to disclose wherein said video summary module is configured for computing a spatial autocovariance between frames.
In an analogous art, Cowan discloses computing a spatial autocovariance between frames (“Disallowed objects: the value represents the maximum allowed probability that the associated keyword described object is present in the target image. Mandatory Objects: the value represents the minimum allowed probability that the associated keyword described object is present in the target image” [0105]-[0106]).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify Wu’s invention to include the abovementioned limitation, as taught by Cowan, for the advantage of providing an effective means of screening for disallowed content.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421